Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered August 15, 1994, convicting defendant, after a jury trial, of robbery in the third degree and assault in the third degree, and upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent prison terms of 3 to 6 years, 1 year and 31/2 to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We reject defendant’s "masked repugnancy” argument based on his acquittal of robbery in the second degree (see, People v Rodriguez, 179 AD2d 554). Defendant’s challenges to remarks made by the prosecutor during summation and to the court’s charge are unpre*130served for appellate review, and in any event, without merit. The prosecutor’s remarks were fair response to defense counsel’s summation, and the court’s charge, viewed as a whole, adequately conveyed the People’s burden of proof. Concur — Sullivan, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.